UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SPORTVISION, INC., and SPORTSMEDIA
TECHNOLOGY CORPORATION,

                     Plaintiffs,                              ORDER

           - against -                               18 Civ. 3025 (PGG) (DCF)

MLB ADVANCED MEDIA L.P.,

                     Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

             The Markman hearing scheduled for May 17, 2021 at 11:00 a.m. is adjourned to

May 27, 2021 at 2:00 p.m.


Dated: New York, New York
       May 13, 2021
